DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 10,595,367 B2).
Regarding claims 1-3,  Yamada discloses (Figures 5a-5b, column 2-column 15) a reflective structure (15) has been disclosed, configured to reflect the light emitted by a plurality of light-emitting units (21), wherein the reflection The structure includes: a bottom (15b); and a plurality of sidewalls (15ax,15ay), standing on the bottom, wherein the side wall portions correspondingly surround these light-emitting units (Column 12, lines 25-line 40) , and each of these light-emitting units the light emitted by the element can be directed to one of the corresponding side wall parts reflective surface to reflect           light; wherein, any two adjacent side walls there is a distance P between the parts (P in citation 1 is between adjacent light sources distance, when the reflective structure is set in the middle of the light source, the distance between the two etc.), each of these side wall portions has a height H1 (HR);. Although it is not disclosed that the pitch P and the height H1 satisfy a first unequal formula; where, θ is the half-light intensity of each of these light-emitting units degree launch angle (half light-intensity angle) angle; wherein the pitch P and the height H1 satisfy a second unequal formula; where θ' is from 5 degrees to 20 degrees, including the endpoint values; where θ is 30 degrees; but Yamada has revealed that the height of the reflective structure is better It is less than 0.3 times the arrangement pitch, more preferably less than 0.2 times ; and from the endpoint value band of the request items 2 and 3 of this case (Column 15, lines 20-Column 15, line 46). 
Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the reflective structure of Yamada  wherein the distance P and the height H1 satisfy a first inequality, and the first inequality is: H 1  < P 2 × tan  θ ; wherein θ represents a complementary angle of a half light-intensity angle of each of the light-emitting unit the motivation being to have an exceptionally them model.
Into the second inequality in this case, the height of the reflective structure should be less than
0.176 times the pitch (θ’=20 degrees) and 0.466 times the pitch (θ’=5 degrees); Therefore, Citation 1 has substantially disclosed the Closer numerical range, and solve the same technology by the same means
Regarding claims 4-7 , Yamada discloses [Figure 5A, 5B]  that the sidewalls pass through a plurality of connecting parts connected to each other, wherein each of the connecting parts is a plane; where the bottom, the sidewalls, and the connecting portions are in common shape into an integral structure; each of these reflective surfaces is opposite to its opposite. Accordingly, the light-emitting unit is tilted in a direction away from the light-emitting unit. Yamada  does not reveal that the side walls are through the plural connecting parts are connected to each other, wherein each of the connecting parts is an arc;  requires only ordinary skill in the art is required should such a change be warranted or chosen.
Therefore it would have been obvious for one of ordinary skill before the effective date to modify the reflective structure of Yamada wherein a cambered structure, since matters of design choice requires only routine skill.
Regarding claim 8, Yamada discloses  One of the sidewalls has a top; any two adjacent sidewalls the reflective surfaces of the portion extend to form a junction; wherein the top is lower than that of the junction; however, it is only a reflective structure, one of ordinary skill could make the necessary adjustment.
Regarding claim 9-11, Yamada shows that the luminous light field of each of these luminous units conforms to the Lambert (Lambertian) distribution, each of these light-emitting units emitted the rays include a first portion of rays, the first portion of which is through above the top of the sidewall portion; wherein each of the light emitting the light emitted by the unit further includes a second part of the light, the second part of light is emitted toward the side wall portion, and the second portion The split light is reflected by the side wall and then directed to the top of the light emitting unit Outgoing light; the emission angle of the first part of the light in the Lambert light field Falls between 65° to 80° and -65° to -80° inclusive
Regarding claim 12,  Yamada discloses (5A-5b)  a backlight module, comprising: a light source, comprising a substrate (11) and a plurality of light-emitting units (21) arranged as arrays on the substrate (11); a light reflecting structure in claim 1(see rejection claim 1)  disposed on the substrate (11); and at least one optical film (52) disposed above the light source and the light reflecting structure
Regarding claim 13  (column 13, line 60- column 14, line 60, Fig. 5A, 5B] have revealed that the 
The bottom of the structure has a plurality of light-transmitting holes, and the light-emitting units
the sidewalls of the reflective structure through the light-transmitting holes and The at least one optical film emits light.
Regarding claim 14, Yamada has disclosed a display device ( column 1) and a display panel is arranged on the backlight module.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 mailed with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2875